     Case: 1:17-md-02804 Doc #: 3853 Filed: 08/17/21 1 of 4. PageID #: 521013




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                       MDL No. 2804
THIS DOCUMENT RELATES TO:
                                                       Case No. 17-MD-2804
      The Track Seven, Eight, Nine, Ten, and
      Eleven Cases                                     Judge Dan Aaron Polster



STIPULATED ORDER REGARDING ANSWERING THE MAY 19, 2021 AMENDED
COMPLAINTS IN THE FIVE NEW PHARMACY BELLWETHER CASES

       WHEREAS, the Parties agreed that: “Due to the length of the complaints and this Court’s

desire to move these cases forward efficiently, the parties shall meet and confer and propose to

the Court a method of answering, which a defendant may choose to employ, that promotes

efficiency and avoids needless duplication of answers in this case, earlier cases, and the other

four new bellwether cases.”

       WHEREAS, the Parties’ proposed language was included in the Case Management Order

entered on June 25, 2021. ECF No. 3769.

       WHEREAS, the Parties met and conferred and reached agreement on a streamlined

process for answering Plaintiff Montgomery County’s Supplemental and Amended Allegations

to be Added to the “Short Form For Supplementing Complaint and Amending Defendants and

Jury Demand,” which was filed on May 19, 2021 (the “Amended Complaint”), as well as the

Supplemental and Amended Allegations in the four other new Pharmacy Bellwethers.

       To facilitate moving this case forward efficiently, the Parties submitted this Stipulated

Order and agreed that a Defendant may answer in the following manner:
     Case: 1:17-md-02804 Doc #: 3853 Filed: 08/17/21 2 of 4. PageID #: 521014




       1.        Defendants shall answer Montgomery County’s Amended Complaint by

September 21, 2021, except that any Defendant that files a motion to dismiss for lack of personal

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2) on or before August 13, 2021 shall not be

required to answer the Amended Complaint unless and until its Rule 12(b)(2) motion is denied;

in that event, that Defendant shall be deemed to have preserved any objection to jurisdiction and

to have joined the answer filed by the other entities that are part of the same corporate family as

the Defendant.

       2.        In the four other new bellwether cases, if no motions to dismiss, other than

motions to dismiss for lack of personal jurisdiction, are filed, Defendants shall file their answers

within 45 days of the deadline for filing such motions. If any such motions to dismiss are filed

and subsequently denied, Defendants shall answer within 45 days after denial.

       3.        Any Defendant that files a motion to dismiss for lack of personal jurisdiction,

pursuant to Fed. R. Civ. P. 12(b)(2), shall not be required to answer unless and until its Rule

12(b)(2) motion is denied; in that event, that Defendant shall be deemed to have preserved any

objection to jurisdiction and to have joined the answer filed by the other entities that are part of

the same corporate family as the Defendant.

       4.        Defendants shall only be required to answer the allegations set forth in the

Amended Complaint and shall have no obligation to answer any prior complaints and pleadings

incorporated by reference into the Amended Complaint. By not answering such prior complaints

and pleadings, Defendants do not admit any of the allegations in those prior complaints or

pleadings and reserve all defenses to the claims and allegations of the prior complaints or

pleadings. The Parties stipulate and agree that Defendants’ failure to answer any prior complaint

or pleading in responding to the allegations of the Amended Complaint shall not be construed as




                                                  2
      Case: 1:17-md-02804 Doc #: 3853 Filed: 08/17/21 3 of 4. PageID #: 521015




an admission of any allegation in those prior complaints or pleadings and shall not be a basis for

a default judgment with respect to any claims asserted in those prior complaints or pleadings.

          5.    A Defendant has no obligation to answer any allegation or paragraph directed

solely to other Defendants and may so state in its Answer.

          6.    A Defendant may include in its Answer a general statement to the effect that all

allegations in the Amended Complaint that Defendant does not specifically admit, in whole or

part, shall be denied. A Defendant may identify by paragraph number the paragraphs that it

denies in their entirety. For example, a Defendant could state that it denies paragraphs 1-10, 40,

and 50-200 in their entirety.

          7.    Similarly, a Defendant may identify by paragraph number the paragraphs that it

admits in their entirety. For example, a Defendant could state that it admits paragraphs 1-10, 40,

and 50-200 in their entirety.

          8.    To the extent that a Defendant does not admit or deny the allegations contained in

a paragraph in their entirety, the Defendant shall respond to that paragraph separately to

specifically identify the allegations that are admitted, in whole or part, and those allegations that

are denied.

          9.    Defendants may include, at the start of their Answers, a statement that, to the

extent that a Plaintiff cites to, quotes from, or paraphrases a document, the document speaks for

itself.

          10.   If they desire to do so, Defendants may make a jury demand.

          11.   Defendants shall state their affirmative defenses to the claim(s) expressly asserted

in the Amended Complaint.




                                                  3
Case: 1:17-md-02804 Doc #: 3853 Filed: 08/17/21 4 of 4. PageID #: 521016
